Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 17-CV-1156

                 WASHINGTON TEACHERS’ UNION, APPELLANT,

                                       v.

              DISTRICT OF COLUMBIA PUBLIC SCHOOLS, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-2140-17)

                      (Hon. Florence Y. Pan, Trial Judge)

(Argued March 13, 2019                                    Decided May 16, 2019)

      Daniel M. Rosenthal, with whom Lee W. Jackson and Alice C. Hwang were
on the brief, for appellant.

     Mark J. Murphy was on the brief for Teamsters Local Union No. 639
Amicus Curiae, in support of Washington Teachers’ Union, appellant.

        Holly M. Johnson, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Loren L. AliKhan, Solicitor
General, and Stacy L. Anderson, Acting Deputy Solicitor General, were on the
brief, for appellee District of Columbia.

      Before FISHER and BECKWITH, Associate Judges, and FERREN, Senior Judge.

      FERREN, Senior Judge: This case tees up, for the first time, the question

whether the court, or an arbitrator, has the initial responsibility to determine
                                         2

whether a “class action/group grievance” filed by a union against a public

employer is arbitrable.   In September 2015, the Washington Teachers’ Union

(WTU) filed such a grievance under its collective bargaining agreement (CBA)

with the District of Columbia Public Schools (DCPS). In pursuing the group

grievance, WTU was purporting to represent “over 180” teachers who had

“received less than Effective ratings” under the “IMPACT” evaluation process.

These teachers were placed on different levels of probation, and some even lost

their jobs. Thus, the union — citing thirty-two examples of “unfair, arbitrary and

capricious implementation and application” of IMPACT — sought arbitration from

the American Arbitration Association (AAA) to rescind the “negative

consequences” of those evaluations, including “restoration of all lost salaries,

benefits[,] and privileges of employment.” Upon motion by DCPS, the trial court

permanently stayed arbitration, concluding that:         (1) CBA Article 6.4.3.7

authorizes the filing of a “group grievance”; (2) the requested scope of arbitration,

however, was too broad, even for a “group grievance”; (3) the union had not

obtained the required “consent of the individual grievants” in the group “before

proceeding on their behalf”; (4) the union, in effect, was challenging individual

“evaluation judgments under the IMPACT process” which WTU 1,1 a controlling


      1
        Wash. Teachers’ Union v. District of Columbia Pub. Schs., 77 A.3d 441
(D.C. 2013) (hereafter WTU 1).
                                          3

decision of this court, forbids; and (5) WTU’s challenge reflected “a lack of good

faith.”



          We agree with the trial court that the CBA authorizes a “group grievance”

under CBA Article 6.4.3.7, 2 and that the scope of the requested arbitration was too

broad for “a matter of general application” under that Article — a decision for the

court, not the arbitrator, to make. Accordingly, we affirm the trial court’s order

staying arbitration.      Our ruling, however, is without prejudice to WTU’s

reformulating its group grievance, consistent with this opinion, for submission to

arbitration under the CBA. All other issues raised in this case would be for an

arbitrator to decide, as arbitrators have broad discretion to address the merits of an

issue pursuant to the parties’ agreement and to craft remedies.3




          2
         CBA Article 6.4.3.7 provides, “When a grievance is raised and involves a
matter of general application, the initial step shall be Step 2.”
          3
       AMERICAN BAR ASSOCIATION COMMITTEE ON ADR IN LABOR AND
EMPLOYMENT LAW – SECTION OF LABOR AND EMPLOYMENT LAW, DISCIPLINE AND
DISCHARGE IN ARBITRATION 13-3 (Norman Brand & Melissa H. Biren eds., 3d ed.
2015).
                                          4



                               I. Facts and Proceedings



      The CBA covers a universe of topics, including the opportunity for teachers

to seek redress for alleged grievances.4 The grievance process is organized into

three steps. Step 1 5 authorizes a teacher to file a grievance on a form developed by

WTU, followed by a meeting between teacher and principal. If that meeting fails

to resolve the grievance, the parties will meet with the Instructional Superintendent

and, if necessary, with the DCPS Office of Labor Management and Employee

Relations, followed, if desired, by mediation.



      If Step 1 fails, Step 2 6 commences with a hearing before a neutral hearing

officer at which the parties have the opportunity to present evidence, including

witnesses.    The hearing officer’s decision is binding unless a party requests


      4
         A grievance is defined as “a complaint involving a work situation or a
complaint that there has been a deviation from, misinterpretation of, or
misapplication of a practice or policy; or a complaint that there has been a
violation, misinterpretation, or misapplication of any provision of this Agreement.”
CBA Article 6.2.1.
      5
          CBA Article 6.4.1.
      6
          CBA Article 6.4.2.
                                          5

arbitration — Step 3 7 — by filing a notice with the AAA. The CBA specifies the

types of issues that may be submitted to arbitration, including issues with the

IMPACT evaluation process.8          According to CBA Article 15.3, “DCPS’s

compliance with the evaluation process, and not the evaluation judgment, shall be

subject to the grievance and arbitration procedure.”9        In other words, the

evaluator’s particular actions, or failures to act, in rating a teacher can be

challenged, but not the evaluator’s rating or “judgment” at the end of that process.

By analogy, the teacher’s final “score” cannot be removed or adjusted by the

arbitrator.



       On September 3, 2015, WTU notified DCPS with a letter to the DCPS

Chancellor invoking a Step 2 “class action/group grievance” 10 on behalf of “all

ET-15 and EG-09 educators who received less than Effective ratings” derived from

at least thirty-two violations of the IMPACT process during the 2014-15 school

       7
            CBA Article 6.4.3.
       8
        DCPS began using IMPACT as a teacher evaluation tool during the 2009-
2010 school year.
       9
           See WTU 1, 77 A.3d at 458 (According to CBA Article 15.3, “alleged
violations of the IMPACT process are an appropriate subject for grievance and
arbitration.” However, “the arbitrator cannot rescind or amend a final evaluation,
i.e., an ‘evaluation judgment.’”)
       10
            See supra note 2 and accompanying text.
                                         6

year (set forth verbatim in the Appendix to this opinion). In its grievance letter,

WTU also alleged, without further specificity, violations of CBA Articles 2, 7, 10,

11, 15, 23, 24, as well as due process and No Child Left Behind Act violations. As

to remedy, the union “requested that the rating 11 and any subsequent termination or

negative consequences be rescinded and all related documents be expunged[,]”

coupled with “restoration of all lost salaries, benefits and privileges of

employment” so that union members are “made whole.”



      On October 8, 2015, DCPS denied WTU’s grievance. The principal reasons

for denying what DCPS referred to as a “kitchen sink approach” were: (1) WTU’s

failure “to allege a single fact applicable to the entire group of over 180 named

grievants”;12 (2) WTU’s failure “to obtain each named individual’s consent before

filing the instant grievance”; 13 and (3) WTU’s inclusion of claims that “were not


      11
          The request for rescission of a teacher’s “rating” was omitted from
DCPS’s later request for arbitration, presumably because of our ruling in WTU 1.
See supra note 9 and infra note 15.
      12
           See supra note 2.
      13
         CBA Article 6.3.1 provides: “Either an employee or the WTU may raise
a grievance, and, if raised by the employee, the WTU may associate itself with the
grievance at any time except as otherwise provided. . . . Any grievance raised by
the WTU on behalf of an employee must identify the employee. The WTU may
not process a grievance on behalf of an employee without the employee’s consent.”
                                           7

subject to the grievance or arbitration process,” in particular its effort to “challenge

evaluator judgments[,] which are not subject to the grievance procedure.”14



      On June 13, 2016, following DCPS’s denial of its grievance, WTU

submitted its demand for arbitration to the AAA. For relief, WTU sought to

reverse “all negative employment consequences” for the employees affected,15

without rescission of teacher “ratings” or “evaluation judgments.” 16




      14
           See supra note 9 and accompanying text.
      15
          The WTU asked in full: “That any and all educators/teachers who were
terminated and/or who suffered negative employment consequences, who received
less than “Effective” Final IMPACT Ratings, in cases where DCPS violated the
IMPACT Process for the 2014-2015 School Year, be reinstated to the teaching
position from which she or he was terminated to a date prior to the effective date of
his/her discharge; that any and all negative employment consequences of the Final
IMPACT Ratings for School Year 2014-2015 be eradicated; that the Grievants be
made whole for any and all lost salary, benefits, entitlements, and privileges of
employment caused by DCPS’[s] imposition of a Final IMPACT Rating less tha[n]
“Effective” where DCPS violated the IMPACT evaluation process; that the Class
and Individual Grievants’ 2014-2015 Final IMPACT Rating be without
consequences for the 2014-2015 School Year and thereafter, and that neither the
employment nor the compensation of those educators/teachers will be affected by
their 2014-2015 Final IMPACT Rating; [that] the Grievants’ personnel
files/records be purged of any references to DCPS’[s] wrongful termination of, or
imposition of negative employment consequences upon the Grievant; and finally,
for an award of all costs and attorney’s fees associated with the prosecution of this
Grievance.”
      16
           See supra notes 9 and 11.
                                           8

      On October 31, 2016, DCPS demanded that WTU withdraw its demand for

arbitration. Because AAA rules require arbitration to proceed absent a court order

staying the arbitration, DCPS filed a motion in Superior Court on March 29, 2017,

for a permanent stay. It argued, first, that the CBA does not permit arbitration

regarding “IMPACT evaluation judgments.”17          DCPS emphasized this court’s

ruling in WTU 1 that CBA “Section 15.3 plainly states that the ‘evaluation

judgment’ is not ‘subject to arbitration,” although an arbitrator may address

grievances challenging the “evaluation process.”      Second, DCPS asserted that

DCPS and WTU had not agreed to submit this dispute to arbitration. It stressed

that, contrary to CBA Article 6.4.3.7 limiting a group grievance to “a matter of

general application,”18 WTU had “failed to allege a single fact applicable to the

entire group of over 180 named grievants.”



      On April 28, 2017, WTU filed its Opposition to the stay motion. WTU

averred that its grievance focused exclusively on the IMPACT process and thus

was subject to arbitration.         In seeking to eliminate negative consequences

associated with IMPACT ratings, WTU argued that it was not attempting to

arbitrate the ratings themselves. WTU also asserted, more fundamentally, that the

      17
           But see supra note 11.
      18
           See supra note 2.
                                             9

arbitrator, not the court, should decide whether any of the grievance issues was

“inarbitrable.’’ WTU explained that it viewed compliance with the CBA grievance

process as entirely a “procedural issue,”19 and thus that the arbitrator was entitled

to address it.



       The trial court held a hearing on July 5, 2017, to address the DCPS stay

motion. At the hearing, the court said:



                 [I]t seems to me that everybody agrees in principle that if
                 these are process violations those are arbitrable. But why

       19
            The courts have established a fundamental dichotomy to govern legal
analysis of challenged arbitrations. “[T]hreshold or gateway issues,” sometimes
called “substantive questions,” concern “whether the parties have a valid
arbitration agreement at all or whether a concededly binding arbitration clause
applies to a certain type of controversy” — generally questions answered by a
court in determining whether all parties have consented to the arbitration.
Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966, 970 (8th Cir. 2017)
(internal quotation marks omitted). Other questions that arise during an arbitration
controversy “are procedural or subsidiary questions that courts presume an
arbitrator may decide . . . once the obligation to arbitrate a matter is
established. . . . These are questions for an arbitrator both because the parties
would most likely expect an arbitrator to decide them . . . and because they do not
challenge the arbitrator’s underlying authority.” Id. (internal citations omitted).
Accord, Del Webb Cmtys., Inc. v. Carlson, 817 F.3d 867, 873 (4th Cir. 2016)
(“Procedural questions arise once the obligation to arbitrate a matter is established,
and may include such issues as the application of statutes of limitations, notice
requirements, laches, and estoppel. . . . Once it is determined . . . that the parties
are obligated to submit the subject matter of a dispute to arbitration, procedural
questions which grow out of the dispute and bear on its final disposition should be
left to the arbitrator.”) (internal quotation marks omitted).
                                           10

               is the union allowed to [] do a “kitchen sink” grievance
               and force the [c]ourt and the arbitrator to try to pick and
               choose what is arbitrable and what is not? Why wouldn’t
               the proper remedy be to stay the whole thing and you’ve
               got to file a grievance that complies with the collective
               bargaining agreement?


In elaborating on this “kitchen sink” concern, the court added, “I don’t see that the

[] District of Columbia Public Schools agreed that class matters that don’t have a

common thread can go to the arbitrator.” WTU then reiterated that it thought

“there’s been . . . process violations for all of them and that’s why we’re grieving

them together.” In response, the court explained: “[I]t just doesn’t make any sense

to bring it as a group grievance if there’s no matter of general application. Then

it’s like 180 individual grievances, some of which might have a couple things in

common, but it doesn’t really make a lot of sense to force an arbitrator to look at

that.”



         In its order issued on September 5, 2017, the trial court granted DCPS’s

motion to permanently stay the arbitration. The court was “persuaded that the

group grievance filed by the Union is not arbitrable because DCPS did not consent

to submitting this type of ‘kitchen-sink’ grievance to arbitration. To the extent that

the Union is challenging procedures under the IMPACT process, it is not doing so

in a way that the CBA contemplates.” Even though the remedy that WTU was
                                         11

seeking was not phrased as a challenge to the evaluation judgments themselves, the

court concluded that WTU’s “carefully worded” phrasing was nonetheless “aimed”

at challenging such judgments, as forbidden by WTU 1: “The remedies sought by

the Union in its demand for arbitration include reinstating fired teachers, restoring

all compensation and benefits, and purging any references to the evaluation

judgments from employment records.20          These remedies, taken together, are

tantamount to eliminating or rescinding the ratings themselves.” 21



      WTU filed its notice of appeal 22 on October 5, 2017.



      20
           See supra note 15.
      21
         The amicus brief submitted by Teamsters Local Union No. 639 in support
of WTU states, to the contrary, that DCPS has awarded this type of relief in its
dealings with the union:

              Teamsters 639 has also negotiated settlement agreements
              with DCPS concerning IMPACT terminations that have
              included reinstatement, back pay and an understanding
              that the “ineffective” IMPACT termination would not be
              used against the bargaining unit member as part of future
              discipline.     During the processing of IMPACT
              termination grievances DCPS did not suggest to
              Teamsters 639 that such remedies were inappropriate or
              not available.
      22
         Pursuant to a March 2, 2018, order, a related appeal addressing a dispute
between these two parties, 18-CV-0109, is stayed pending the court’s resolution of
this appeal.
                                         12


                                   II. The Issues



      The fundamental question presented is the extent to which this court may

lawfully determine whether the “class/group grievance” at issue here is arbitrable.

To answer, we must address the following issues:

              1. As a matter of law, does the court or an arbitrator determine

   whether an alleged “class/group grievance” is arbitrable under the CBA?

              2. If the appropriate authority determines that a “class/group

   grievance” is arbitrable under the CBA, does the same authority define its

   proper scope?

              3. Once the appropriate authority has determined the proper scope of a

   “class/group grievance” under the CBA, which authority, court or arbitrator,

   lawfully determines whether the “class/group grievance” is arbitrable in this

   case? 23




      23
            DCPS raised other subsidiary issues: whether the CBA requires each
teacher in the group to “consent” to arbitration; whether the CBA authorized
WTU’s limitation of group grievants to the subclass of educators most adversely
affected by procedural defects; whether the court or an arbitrator should grant
relief, if any; and whether WTU alleged its class/group grievance in good faith.
None of these is at issue on appeal.
                                          13



                                   III. Analysis



   A. As a matter of law, does the court or an arbitrator determine whether a
      “class/group grievance” is arbitrable under the CBA?



      As to the first issue, D.C. Code § 16-4406(b) (2012 Repl.) provides: “The

court shall decide whether an agreement to arbitrate exists or a controversy is

subject to an agreement to arbitrate.” 24 We conclude, accordingly, that the court,


      24
          We elaborated upon this provision in WTU 1, 77 A.3d at 446 (internal
quotation marks omitted):

            The question of whether an agreement to arbitrate exists
            or a controversy is subject to an agreement to arbitrate is
            for a court to decide, D.C. Code §16-4406 (b), but the
            arbitrator is given the authority under the [Arbitration]
            Act to decide other questions, such as whether a
            condition precedent to arbitrability has been fulfilled . . . .
            D.C. Code §16-4406(c). This division of authority
            between the court and the arbitrator stems from the
            principle that arbitrators derive their authority from the
            consent of the parties, as expressed through their
            agreement to arbitrate. Because a party cannot be
            required to submit to arbitration any dispute which he [or
            she] has not agreed so to submit, the question of whether
            a particular dispute is subject to arbitration is reserved for
            the court to decide.

The statutory dichotomy in D.C. Code §§ 16-4406(b) and (c) reflects a nearly
uniform body of case law assigning determination of arbitrability to the court. See
                                                                (continued . . . )
                                           14

not an arbitrator, must determine whether WTU may pursue arbitration of a

“class/group grievance” against DCPS under the CBA. Pursuant to this authority,

we further conclude, as did the trial court — contrary to WTU’s lead argument25

__________________________
( . . . continued)
e.g., Catamaran Corp., 864 F.3d at 970; Del Webb Cmtys., 817 F.3d at 873-74;
Opalinski v. Robert Half Int’l Inc., 761 F.3d 326, 331-32 (3d Cir. 2014); Reed
Elsevier, Inc. v. Crockett, 734 F.3d 594, 597-98 (6th Cir. 2013). A Supreme Court
plurality once concluded that, under the terms of a broad arbitration agreement,
“the question — whether the agreement forbids class arbitration — is for the
arbitrator to decide.” Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 451 (2003).
However, in Stolt-Nielsen S.A. v AnimalFeeds Int’l Corp., 559 U.S. 662, 680
(2010), the Court observed that “the parties appear to have believed that the
judgment in Bazzle requires an arbitrator, not a court, to decide whether a contract
permits class arbitration. . . . In fact, however, only the plurality decided that
question.” Recently, the Supreme Court reiterated that this determination of
arbitrability remains an open question. Lamps Plus, Inc. v. Varela, 587 U.S. ___
(2019), slip op. at 8 (“This Court has not decided whether the availability of class
arbitration is a so-called question of arbitrability, which includes these gateway
matters.”) (internal quotation marks omitted).
      25
           WTU initially suggests that Article 6.4.3.7 is a mere procedural rule
authorizing commencement of a “matter of general application” pursuant to Step 2
of the grievance process; it is not a “substantive prohibition on grievances that fail
to allege an issue of general application.” Furthermore, says WTU, CBA Article
15.6 authorizes any grievant — individual or group — to “commence a grievance
at Step 2” without limitation to matters of general application. It follows, argues
WTU, that the union can commence a class/group Step 2 grievance unconstrained
by any limitation to a matter of general application. WTU, however, does not
attempt to justify its threshold, unelaborated legal premise that Article 6.4.3.7 is
not a substantive provision limiting the scope of group arbitration; it would leave
that determination to the arbitrator. But as explained below in section III.B.,
interpretation of Article 6.4.3.7 is for the court, not the arbitrator, to decide, and we
do not read that Article to express the limited, “procedural” understanding that
WTU gives it.
                                         15

— that CBA Article 6.4.3.7 26 is the only CBA source authorizing arbitration of a

“class/group grievance.” 27 The parties are at odds, however, as to what a grievance

based on a “matter of general application” means — a substantive28 delimitation in

Article 6.4.3.7 not further defined in the CBA.



   B. If the appropriate authority determines that a “group grievance” is
      arbitrable under the CBA, does the same authority define its proper scope?



      This brings us to the second issue: does the court or an arbitrator define

“matter of general application”?      Put more specifically, once the court has

      26
           See supra note 2.
      27
           In its letter of September 3, 2015, to DCPS “invok[ing] this Step 2
grievance” and the CBA’s “arbitration procedures,” WTU characterized its claim
as a “class action/group grievance,” later expressed as a “class/group grievance.”
WTU has not claimed at any point in this litigation — in its pleadings or in oral
argument before the trial court (or this court) — that a collective grievance under
CBA Article 6.4.3.7 is tantamount to a class action under Super. Ct. Civ. R.
23(a)(“prerequisites”) and (b)(“types”). Indeed, the language of Article 6.4.3.7,
while in kindred spirit with a rule-based class action, is not found in Rule 23.
Perhaps to underscore the difference, DCPS, in its pleadings, has limited its
description of the union’s demand to a “group grievance,” a shortened form of the
demand accepted by the trial court and not challenged by WTU. Recently, the
Supreme Court cautioned that “courts may not infer consent to participate in class
arbitration absent an affirmative contractual basis for concluding that the party
agreed to do so.” Lamps Plus, Inc., slip op. at 8 (internal question marks omitted).
Accordingly, absent a reference to “class” in CBA Article 6.4.3.7, we refer to
“group grievance” in the balance of this opinion.
      28
           See supra note 19.
                                             16

concluded that a group grievance is arbitrable under CBA Article 6.4.3.7, which

decision-maker determines the permitted scope of that arbitration — its outside

limit on the arbitrator’s authority to decide the case? Is that authority inherent in

the court’s threshold (commonly called a “gateway” or “substantive”)

determination of arbitrability, or is it a distinct “procedural” decision traditionally

left to the arbitrator? 29



       The U.S. Court of Appeals for the Fourth Circuit has applied a contractual

analysis to justify the court’s — not an arbitrator’s — authority to define the scope

of an arbitration agreement. In a case considering whether the agreement had

delegated to the arbitrator the authority to determine whether the matter at issue

was arbitrable, the court concluded that “the parties did not intend to commit the

very issue of the scope of arbitrability itself to arbitration.” 30 A few years later, the

Fourth Circuit reconfirmed that ruling. 31


       29
            See supra note 19.
       30
         Va. Carolina Tools, Inc. v. Int’l Tool Supply, Inc., 984 F.2d 113, 117 (4th
Cir. 1993).
       31
          See Marrowbone Dev. Co. v. Dist. 17, United Mine Workers of Am., 147
F.3d 296, 300 (4th Cir. 1998) (“The court decides, as issues of contract law, the
threshold questions of whether a party is contractually bound to arbitrate and
whether, if so bound, the arbitration provision’s scope makes the issue in dispute
arbitrable.”); see also Rent-a-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69
                                                               (continued . . . )
                                         17

      There is no obvious reason, however, why an arbitrator, confronted by a

group grievance permitted by a collective bargaining agreement, would be ill

equipped to define the scope of that grievance provision. On the other hand, the

very existence and application of a provision permitting arbitration of a group

grievance under a collective bargaining agreement depend on the definition of that

provision. Moreover, its definition cannot vary from case to case; it must be

defined by the same organizing principle. A consistent, unchallengeable definition

of the scope of arbitration is necessarily inherent in the court’s decision whether a

matter is arbitrable. Otherwise, based on arbitrators’ varying ideas about what a

“matter of general application” should mean, there would be enhanced risk of

disturbingly inconsistent arbitrations affecting large numbers of teachers32 or



__________________________
( . . . continued)
(2010) (“We have recognized the parties can agree to arbitrate ‘gateway’ questions
of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or whether
their agreement covers a particular controversy.”).
      32
           “Defendants are willing to accept the costs of . . . errors in [bilateral]
arbitration [resulting from a lack of multilayered review] since their impact is
limited to the size of individual disputes, and presumably outweighed by the
savings from avoiding the courts.” AT&T Mobility LLC, v. Concepcion, 563 U.S.
333, 350 (2011). Such a tradeoff, however, may not be worthwhile when an
arbitrator is performing a class arbitration, for “when damages allegedly owed to
[many] claimants are aggregated and decided at once, the risk of an error will often
become unacceptable. Faced with even a small chance of a devastating loss,
defendants will be pressured into settling questionable claims.” Id.
                                          18

imposing excessive costs on the school system. 33 Accordingly, we conclude that,

of necessity, the court must define what a “matter of general application means”

when determining whether a matter, depending on that language, is arbitrable.

Contrary to WTU’s assertion, this is not merely a “procedural” determination.



      To avoid fundamentally incompatible results, this court must therefore

answer a second question: at what level of generality should “matter of general

application” be defined, given no elaboration of its meaning in the CBA? To say

simply that the “matter” covers all complaints of employees who are “similarly

situated,” for example, or all grievances that have a “common thread,” as the trial

court found wanting here, would seem far too general.



      As expressed at oral argument, WTU contends that a group grievance

alleging a “matter of general application” embraces a “commonality” defined

merely as an IMPACT “process violation.” This definition thus includes all thirty-


      33
          Parties often agree to submit disputes to bilateral arbitration because of its
informality, resulting in “lower costs, greater efficiency and speed, and the ability
to choose expert adjudicators to resolve specialized disputes.” AT&T Mobility
LLC, 563 U.S. at 348. In contrast, group or class arbitration “makes the process
slower, more costly, and more likely to generate procedural morass than final
judgment.” Id. Thus, courts will not infer consent to class arbitration without a
clear contractual basis for determining that the parties agreed to address their
disputes in this manner. Lamps Plus, Inc., slip op. at 12.
                                         19

two alleged violations, reflecting a substantial variety of alleged evaluation lapses,

to the detriment of “over 180 teachers,” including an indefinite number not

identified in the pleadings.34 DCPS, to the contrary, would limit the definition to a

“common injury” to each individual grievant in the alleged group, meaning an

injury caused by the same kind of alleged IMPACT violation. DCPS added that

“WTU failed to allege a single fact applicable to the entire group of over 180

named grievants,” thereby implying that even if WTU’s alleged group of grievants

could be divided into subgroups characterized by common injuries, WTU would

have to begin anew by allocating individual grievants to a very large number of

subgroups for separate arbitrations.



      In addressing the chasm between these two definitions, we note first that

CBA Article 6.3.1 35 provides that “[a]ny grievance raised by the WTU on behalf of




      34
           As stated in the grievance letter of September 3, 2015, sent by WTU to
DCPS, the “class/group” is defined as follows: “all ET-15 and EG-09 educators
who received less than Effective ratings in the WTU bargaining unit who had
violations, misinterpretation, and misapplication of policy and provisions of the
CBA and procedural violations under of the IMPACT process during the 2014-15
school year in DCPS, whether or not their name appears on WTU/DCPS generated
lists.” (Emphasis added.)
      35
           But see supra note 13.
                                        20

an employee must identify the employee.” Thus, contrary to WTU’s assertion,36

the “class” or “group” authorized to proceed is limited to teachers named in the

pleadings.



      Second, we cannot agree with WTU that sufficient commonality for “a

matter of general application” can be achieved by bundling together a variety of

injuries caused by multiple violations of the IMPACT process. That would permit

arbitration of a single claim that not even our class action rules, if applicable,

would permit. 37 We agree with DCPS that a grievant’s “injury” is the essential

commonality required for a group arbitration (without further limitation by

reference to the evaluator who may have caused it). Moreover, by “injury” we

mean the specific process violation itself — the evaluator’s alleged lapse — not the

particular consequences of that evaluation (e.g., probation, demotion, termination,

loss of salary). Those consequences will vary among persons who may have been

injured by a common lapse, but who will ask for varying remedies crafted by the

arbitrator,38 depending on their individual situations. Our decision in WTU I

essentially prescribed this “process” commonality for defining “injury” when we

      36
           See supra note 34.
      37
           See supra note 27.
      38
           WTU I, 77 A.3d at 458.
                                         21

stated that “alleged violations of the IMPACT process are an appropriate subject

for grievance and arbitration.”39



      Third, according to CBA Article 6.4.3.3, “[t]he arbitrator may hear and

decide only one grievance in each case,” meaning that a group reflecting one type

of injury cannot be joined with arbitration of another type of injury.



      In sum, a “matter of general application,” as applied here, is a “group

grievance” defined by reference to injuries that the individual grievants have in

common. Otherwise, we can discern no limiting principle that could justify a

collective definition short of all “process violations,” as proposed by WTU — a

definition that would permit an agglomeration of instances far too unwieldy for

compliance with CBA Article 6.4.3.3, which limits arbitration — including group

grievance arbitration — to only “one grievance in each case.”



   C. Once the appropriate authority has determined the proper scope of a
      “group grievance” under the CBA, which authority, court or arbitrator,
      lawfully determines whether the “group grievance”is arbitrable in this
      case?




      39
           See supra note 9.
                                          22

      This brings us, finally, to the third issue: should this court, or an arbitrator,

determine whether WTU may pursue arbitration of this particular “group

grievance” brought against DCPS? 40




      If we were to shift resolution of this group grievance to an arbitrator, we

would be engaging in a useless, time-wasting act.             The trial court aptly

characterized the thirty-two alleged violations of IMPACT asserted by WTU as a

“kitchen-sink” group of grievances, applicable without specification to more than

“180 grievants.”41 Thus, WTU has alleged a potpourri of grievances, not expressly

tied to particular individuals, creating an alleged group grievance far broader than

the words “matter of general application” could possibly accommodate under the

“common injury” test for commonality. As a matter of law, no arbitrator could

rationally conclude that the collection of grievances presented here by WTU could

be structured as “a matter of general application” arbitrable, as required, in a single

case.42 For future cases, however, a substantive determination — the arbitral scope

— has now been established as the platform from which an arbitrator may address


      40
           See supra note 34.
      41
           See supra note 34 and accompanying text; Appendix.
      42
           CBA Article 6.4.3.3.
                                           23

all “procedural” issues. 43 Arbitrators will have the uniform guidance required to

decide the threshold question whether a grievance claimed to be an Article 6.4.3.7

“matter of general application” covering multiple individuals is arbitrable.



      Finally, we must address the trial court’s conclusion that “the remedies

sought by the Union in its demand for arbitration have the effect of rescinding

evaluation judgments.”         More specifically, said the court, “reinstating fired

teachers, restoring all compensation and benefits, and purging any reference to the

evaluation judgments from employment records” are remedies “tantamount to

eliminating or rescinding the ratings themselves.” This statement is necessarily

directed at CBA Article 15.3, which makes “compliance with the arbitration

process, and not the evaluation judgment, . . . subject to the grievance and

arbitration process.” 44 WTU did not seek to “purge any reference to the evaluation

judgments from employment records”; rather, it sought to “purge . . . any

references to DCPS’s wrongful termination of, or imposition of negative

employment consequences upon, the Grievant.”45 That is to say, WTU sought

remedies for alleged process violations while leaving the “evaluation judgments”

      43
           See supra note 19.
      44
           See supra note 9.
      45
           See supra note 15.
                                         24

(or bad grades, in school parlence) on the books — a distinction emphasized by

WTU and by this court in WTU 1. 46 With this much said, we leave remedies issues

to arbitration.



                                 IV. Conclusion



       In light of the foregoing analysis, we must affirm the trial court’s permanent

stay of the particular arbitration WTU seeks here.        On the other hand, this

affirmance is without prejudice. It does not preclude WTU from trying again to

present a group grievance — or multiple group grievances — each circumscribed

by the required “common injury.” Furthermore, once another group grievance is

presented for arbitration — now informed by the limitation to a common injury —

nothing will preclude the arbitrator, after testing the grievance for such

commonality, from dismissing the matter as inarbitrable or, if commonality is

found, by dividing the matter into smaller groups for sake of efficiency in

administering the arbitration. 47 Finally, all other issues raised by DCPS in this


       46
            See supra note 9 and accompanying text.

       47
          Cf. In re AMR Corp., No. 11-15463 (SHL), 2018 WL 2997104 (Bankr.
S.D.N.Y. 2018) (“The process of conducting arbitrations with separate
presentations from employee sub-groups is an accepted method of balancing
competing employee interests.”).
                                        25

case, including (a) allegations that the CBA requires each teacher in the group to

“consent” to arbitration; (b) WTU’s alleged limitation of group grievants to the

educators most adversely affected by procedural defects; and (c) the scope of

relief, if any is granted, would all be for the arbitrator to decide, as each is a

“procedural” matter.

                                      *****

      The judgment of the trial court is affirmed, without prejudice as explained.

                                              So ordered.




                                      Appendix

   WTU has claimed the following thirty-two violations of the IMPACT process:

   1. Assignment of employee outside of area of certification;
   2. Documentation not considered by evaluator in the IMPACT process;
   3. Downgraded teacher’s rating even though teacher was on official leave
      during rating period;
   4. Evaluator’s assessment/comments conflict with TLF rubric as outlined in
      IMPACT guidebook;
   5. Evaluator’s comments do not match score given;
   6. Evaluator cut and pasted the same comments in multiple cycles and failed to
      consider teacher’s contributions during last cycle of IMPACT;
   7. Evaluator failed to consult/collaborate, seek input from the teacher regarding
      contributions during the IMPACT cycles;
                                     26

8. Evaluator failed to consider contextual information about class, students,
   lesson or curricular model;
9. Evaluator failed to evaluate all aspects of teacher’s performance;
10. Evaluator failed to follow IMPACT rubric for evaluating a specific type of
   class;
11. Evaluator failed to discuss TAS, CSC with teacher prior to evaluating
    teacher in these areas;
12. Evaluator failed to observe class for 30 minute duration;
13. Evaluator failed to provide a clear statement of expectations in the area of
   CSC;
14. Evaluator failed to review TAS student achievement results before
   assigning IMPACT score;
15. Evaluator falsified information on IMPACT evaluation;
16. Evaluator’s final score was lower than what was promised/stated in post
   conference;
17. Evaluator rated teacher negatively for using DCPS curriculum;
18. Evaluator relied on other staff members’ assessment versus relying on data,
   and/or consultation with teacher;
19 Evaluator wrote down things not observed during lesson;
20. Failed to provide support from an instructional coach;
21. Failed to provide plans for improvement, failed to provide cycles on
   IMPACT training and Common Core, differentiated job-embedded
   professional development and support;
22. Failure to evaluate consistent with TLF standards and other rubrics (CP,
   CSC);
23. Instructional Coach provided limited support and stopped providing
   assistance to teacher prior to end of six week cycle;
24. Misapplication/misrepresentation/miscalculation of CSC rubric, CP rubric,
   and TAS;
25. Misapplication/misrepresentation/miscalculation of School Based Social
   Work standard OSI-2;
                                      27

26. Misapplication of leave, tardiness, CP, CSC and failure to consider
   teacher’s contribution under CSC;
27. Multiple evaluators observed teacher on the same date and at the same time;
28. Placement of personnel in the wrong IMPACT group;
29. Post observation conference meeting not held and/or failed to hold on time;
30. TAS goals meeting not held;
31. Used arbitrary and capricious tactics in the IMPACT process;
32. Use of unreliable data, false statements, contradictory language.